Per Curiam.
This was a very ingenious device; but it must not succeed. To introduce testimony formerly given by the plaintiff’s son before arbitrators, and to get his naked declarations before the jury, he was first called as a witness, and his former testimony and declarations were afterwards offered and received ostensibly to ■discredit him, but, in truth, to operate as independent evidence. And it would have been very powerful,considering the relation in which he stands to the plaintiff. But no man shall discredit his own witness. If he thought him unworthy, he ought not to have called him; and it will not be pretended that the former testimony of the son was competent as direct and independent proof. Like a deposition, it could not be used while he was present; and his unsworn declarations were more palpably'incompetent still. The testimony ought to have been rejected.
Judgment reversed, and a venire de novo awarded.